DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Due to communications filed 10/26/21, the following is a final office action. Claims 1, 12 and 18 are amended.  Claims 1-18 are pending in this application and are rejected as follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kaplan et al (US 6463384), and further in view of Feng (US 20060142933 A1), and further in view of Feng (US 20060142933 A1), and further in view of Posner (US 20040083130 A1), and further in view of TAJIMA (WO 2004010386 A1), and further in view of Tuton (US 20050197976 A1). 



installing a toll service software in an automotive navigation device of a vehicle, (col. 13, lines 36-37 According to a third embodiment, the end user may query the navigation system installed in the vehicle which the end user is driving);

wherein the automotive navigation device comprises a database communicably coupled to a processor and a network interface for wireless communications, (abstract, The navigation system uses a geographic database that includes data about roads in a geographic region. The geographic database includes data about toll gates located along portions of roads including data about whether a toll gate along a portion or a road requires exact change; col. 14, lines 16-22, According to an alternative method of operation for this embodiment, when the end user queries the navigation system about whether a portion of a road includes a toll gate at which exact change is required, the navigation system transmits a wireless message to a service provider in order to obtain up-to-date information about the presence of any toll gate on the identified route.);

providing, via an interface of the automotive navigation device, a toll service option to the vehicle user, (col. 14, lines 41-54, According to a fourth embodiment, when requesting the navigation system to calculate a solution route to a desired destination, the end user may specify that toll gates at which exact change is required be avoided. The end user may specify this preference when indicating a desired destination. When the navigation system proceeds to calculate a solution route, it avoids including any road segment that includes a toll gate requiring exact change. According to an optional feature of this embodiment, the navigation system may be configurable by the end user to automatically avoid toll gates at which exact change is required. If the navigation system is configured in this manner, solution routes will be calculated avoiding toll gates at which exact change is required by default);
utilizing a toll [authority] via the activated automotive navigation device; storing toll usage data in the database of the automotive navigation device, (col. 7, lines 14-18, In the geographic database 162, toll gate data may be stored according to the way described in connection with FIGS. 4 and 5 (as a feature of a road segment) or according to the way described in connection FIGS. 6 and 7 (as a feature of a node). Alternatively, the geographic database 162 can store toll gate data both ways in the same database.); 

Kaplan dos not disclose the following limitations, however, Feng discloses:

transferring the stored toll usage data from the database of the automotive navigation device to a computing device, (Feng: [0062] The road toll collection computer and software system (70) store the legal toll standards of all the toll stations. The system is an independent financial settlement unit, in charge of inspecting and checking the toll confirmation information sent back by the vehicle when it is passing a toll station and the settlement report sent by the toll station computer system (72). If the toll confirmation information of a vehicle is received and the license plate number and the passing time of the vehicle are also included in the settlement report, the road toll collection computer and software system (70) will send the toll confirmation corresponding to the vehicle to a road toll collection settlement system (701) to perform toll settlement);

wherein the computing device is configured to participate in billing the vehicle user...in response to a close transaction signal, (Feng: [0194] After receiving the information for toll confirmation of the vehicle via the wired data communication line (43), the road toll collection settlement system (701) retrieves the physical license plate of the vehicle in the vehicle management system (6) based on the mobile communication system user number (422) of the cellular communication module (12) of the vehicle via the wired data communication line (466), and checks the information for the physical license plate of the vehicle in the toll report, and then records the toll of 15 yuan in the mobile communication system user payment account of the vehicle. The user of the vehicle can pay the road toll in the manner of advance payment or monthly settlement).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Feng in the systems of Kaplan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kaplan dos not disclose the following limitation, however, Posner discloses:

[billing] a fee corresponding to a toll usage amount upon return of the vehicle to a third-party entity, Posner [0037] The overall method for the electronic toll collection method for rental vehicles 10 is specific only to rental vehicles being provided with components of an electronic toll collection system

20. Rental vehicles do not include leased vehicles, which are generally used for much longer periods of time than rental vehicles. The overall method for the electronic toll collection method for rental vehicles 10 comprises the following steps of registering a rental vehicle that is part of an electronic toll collection system 20. This specifically includes clearing and resetting the electronic toll collection system 20 upon receipt of a rental vehicle, driving the rental vehicle and accumulating electronic toll collection system data and returning the rental vehicle and paying a fee based on the accumulated electronic toll collection system data.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Posner in the systems of Kaplan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kaplan does not disclose responsive to acceptance of the toll service option by the vehicle user, activating the automotive navigation device to function as a toll service device including communication with a toll [authority] computer.

However, TAJIMA (WO 2004010386 A1) discloses in the disclosure:
Further, the navigation device of the present invention can be used, for example, when a user enters a toll road at the entrance of a toll road by using an automatic toll payment system, a user inserts a card into a vehicle. Even if the state of the OBE is not changed so that the vehicle can use the automatic toll payment system, the OBE can use the signal transmitted to the OBE by communication means (Here Examiner interprets the user entering the card to opt for an automatic toll payment system, and further on the user choosing whether or not to use the ETC system, as being analogous to the present invention’s acceptance of a toll service option); The navigation device according to the present invention may further include a toll storing information on the toll road usage fee depending on whether or not the automatic toll payment system is used. Based on the information stored in the toll storage means, and to calculate the usage fee of the toll road on the route set by the route setting means, based on the setting in the use setting means and the information stored in the toll storage means It has a configuration provided with calculation means;  With this configuration, the navigation device of the present invention can calculate the toll on the toll road on the route set by the route setting unit according to whether or not the automatic toll payment system is used. Therefore, taking into account the difference in toll road usage fees depending on whether or not an automatic toll payment system is used, the route and the automatic toll payment system on the toll road on the route are taken into account. You can set whether or not to use it;   Further, in the navigation device according to the present invention, the use setting means includes a toll road extracting means for extracting the toll road on the route, and an automatic toll payment for each toll road extracted by the toll road extracting means. (analogous to the automotive navigation device to function as a toll service device as presented in the present claims) It has a configuration having a road-by-road setting means for setting whether or not to enter using a system;  With this configuration, the navigation device of the present invention can set whether or not to enter each toll road using the automatic toll payment system, even if there are multiple toll roads on the route. This makes it possible to make detailed settings compared to a configuration in which whether or not to enter all toll roads on the route using the automatic toll payment system is set in common.
In FIGS. 1 to 3, an ETC navigation system 100 as a navigation system according to the present embodiment is used in an ETC system which is an example of an automatic toll payment system; The navigation device 470 communicates with the ETC vehicle 290 Since the guidance unit 482 guides the vehicle to the lane based on the system usage information acquired by the unit 483, whether the user entered the toll road using the ETC system at the entrance of the toll road Even if you have forgotten whether or not to do so, you can let the user choose between the ETC lane and the non-ETC lane at the entrance, and the burden on the ETC system user will be the conventional burden It can be reduced compared to.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Tajima in the systems of Kaplan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With regard to the incorporation of a toll authority Tuton discloses in [0020] “In a representative application, in accordance with an exemplary embodiment of the present invention, a `license plate`-based vehicle identification and toll payment system is disclosed for…subscribing FVOs and toll authorities. Various embodiments of the disclosed system and method allow toll agencies to automatically collect tolls due from fleet and rental vehicles that use the toll roads”.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate toll agencies that collect tolls on toll roads as taught by Tuton in the automatic toll system incorporated in to a navigation device for an automatic toll payment on a toll road as taught by TAJIMA into the systems of Kaplan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Kaplan discloses:

wherein the step of activating is performed by at least one of: the vehicle user; a third-party entity; a toll-rental entity; and the toll [authority], (col. 14, lines 41-54, According to a fourth embodiment, when requesting the navigation system to calculate a solution route to a desired destination, the end user may specify that toll gates at which exact change is required be avoided. The end user may specify this preference when indicating a desired destination. When the navigation system proceeds to calculate a solution route, it avoids including any road segment that includes a toll gate requiring exact change. According to an optional feature of this embodiment, the navigation system may be configurable by the end user to automatically avoid toll gates at which exact change is required. If the navigation system is configured in this manner, solution routes will be calculated avoiding toll gates at which exact change is required by default);

As per claims 3, 6, 15, Kaplan does not disclose wherein the toll authority is communicably coupled to at least one of: the third-party entity; the toll-rental entity; and the on-board computer wherein the computing device is operational by one of the third-party entity, the toll rental entity, and the vehicle user. However, Feng discloses in [0008] The characteristics of the present invention consist in that the whole intelligent traffic system is constructed on a single technical platform of a cellular mobile communication system, entirely utilizing existing techniques in technical combination to realize the functions such as traffic information acquisition, traffic information services, toll collection without vehicle stopping, vehicle identification, vehicle navigation with road condition information, reservation of and ushering within parking lots, commercial and emergency vehicle assistance, and road-vehicle communication, etc., which simplifies the acknowledged ITS architecture greatly.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Feng in the systems of Kaplan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, Kaplan does not disclose wherein the automotive navigation device interface allows interaction between the vehicle user and the automotive navigation device. However, Feng discloses in [0008] The characteristics of the present invention consist in that the whole intelligent traffic system is constructed on a single technical platform of a cellular mobile communication system, entirely utilizing existing techniques in technical combination to realize the functions such as traffic information acquisition, traffic information services, toll collection without vehicle stopping, vehicle identification, vehicle navigation with road condition information, reservation of and ushering within parking lots, commercial and emergency vehicle assistance, and road-vehicle communication, etc., which simplifies the acknowledged ITS architecture greatly.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Feng in the systems of Kaplan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 5, 17, Kaplan does not disclose sending a deactivation signal to at least one of the computing device and the automotive navigation device; and wherein, upon receiving the deactivation signal, the automotive navigation device discontinues communication with the toll [authority] computer. However Tuton discloses in [0036] In certain exemplary applications, in accordance with various representative embodiments of the present invention, the FVO 220 may have the opportunity to update the master plate table 242, for example, on a periodic/nightly basis with new vehicles ("Adds"), with changes to vehicle descriptions ("Changes"), and/or with plates that are no longer active ("Deactivates").) It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Tuton in the systems of Kaplan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claims 7, 14, Kaplan does not disclose wherein the vehicle user pays the fee corresponding to the toll usage amount via the automotive navigation device interface/wherein the vehicle user pays the fee corresponding to the toll usage amount via an automotive navigation device interface. However, Feng discloses in [0002] The Chinese patent application NO. 97195528.X, entitled "Vehicle Navigation System", discloses an automatic toll collection and lane selection prompting system installed near a toll station. This system can prompt the payment ability of the payment account of a driver for the toll at the toll station ahead, and provide the driver with the selection prompting information for driving toward an automatic toll collection lane or a manual toll collection lane, at an area near the toll station, to eliminate the jam near an open toll station.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Feng in the systems of Kaplan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 8, 16, Kaplan does not disclose:

wherein the third-party entity comprises at least one of: an entity that rents vehicles; an entity that leases vehicles; and an entity that loans vehicles.

However, Posner discloses in ([0038] Typically, when a person registers a rental vehicle being provided with the components of an electronic toll collection system...).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Posner in the systems of Kaplan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Kaplan does not disclose wherein the toll-rental entity is a stand-alone unit from

the third-party entity.

However, Posner discloses in [0040] Posner If a renter receives one of these messages in a toll plaza 40 lane, the renter should proceed through the toll plaza 40 and contact the rental company immediately. The renter will still be required to pay the full cash toll when he or she contacts the rental company.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Posner in the systems of Kaplan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Kaplan does not disclose wherein the toll-rental entity is integrated within the third- party entity.

However, Posner discloses in [0015] U.S. Pat. No. 6,019,285 issued to Isobe et al., outlines the use of an automatic toll charging system that communicates by radio between roadside units disposed on each gate of a toll road and a vehicle mounted unit, which automatically charges a toll in a range from an entrance gate to an exit gate. In this system, an integrated circuit (IC) card is inserted in the vehicle mounted unit and payment information recorded on the IC card and entrance information received from a roadside unit, disposed at the entrance gate, are recorded in the information recording part of the vehicle mounted unit.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Posner in the systems of Kaplan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Kaplan does not disclose wherein the toll usage data comprises at least one of a toll transaction time and a vehicle license plate number.

However, Feng discloses in [0063] The toll confirmation information sent by a vehicle comprises the current GPS coordinates, the electronic license plate, the traveling direction and the passing time of the vehicle and the code number of the toll station.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Feng in the systems of Kaplan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, this claim recites features similar to those disclosed for independent claim 1, and is therefore rejected for similar reasons.

As per claims 13, Kaplan does not disclose fee corresponding to the toll usage amount is charged to the vehicle user by the toll-rental entity computer. However, Feng discloses in [0194] After receiving the information for toll confirmation of the vehicle via the wired data communication line (43), the road toll collection settlement system (701) retrieves the physical license plate of the vehicle in the vehicle management system (6) based on the mobile communication system user number (422) of the cellular communication module (12) of the vehicle via the wired data communication line (466), and checks the information for the physical license plate of the vehicle in the toll report, and then records the toll of 15 yuan in the mobile communication system user payment account of the vehicle. The user of the vehicle can pay the road toll in the manner of advance payment or monthly settlement).

Where Feng also discloses in [0051] The cellular mobile user number (422) also has a payment account in the cellular mobile communication system (4). This account can be used to settle charges such as vehicle road tolls, breach penalties and so on in the manner of advance payment or in the manner of monthly settlement as used by common mobile telephone user.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Feng in the systems of Kaplan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, this claim recites features similar to those of independent claim 1, and is therefore rejected for similar reasons.

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 10/26/21, with respect to the rejection(s) of claim(s) 1-4, 6-16 and 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan et al (US 6463384) in view of Feng (US 20060142933 A1) and further in view of Posner (US 20040083130 A1), and claims 5 and 17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan, Feng, and Posner, and further in view of Tuton (US20050197976 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TAJIMA (WO 2004010386 A1).
	Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
November 24, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628